Title: Abigail Adams to John Adams, 29 September 1775
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      Braintree Sepbr. 29 1775
     
     I received your kind favour of the 17. It was a Cordial to my dejected Heart to see and hear of your safe arrival in good Health and Spirits.
     Many are the Mercies of Heaven towards me. Tho I feel myself severely chastned yet I would not be unmindful either of the favours or frowns of him who hath said that he doth not afflict willingly.—Tis allotted me to go from the sick and allmost dyeing Bed of one of the Best of parents to my own habitation, where again I behold the same Scene, only varied by a remoter connextion—
     
      “A Bitter change, severer for severe.”
     
     I go to my Mother, and stay 12 hours with her, and then am obliged to return home to the most gastly object my Eyes ever beheld, who is continually desirous of my being with her the little While she expects to live, and who is now become such a putrid mass as scarcely to be able for any one to do their Duty towards her.
     
     You can more easily conceive than I discribe what are the sensations of my Heart, when absent from either, continually expecting a Messenger with the fatal tidings; er’e this will reach you I suppose you will have received a Catalogue of my afflictions. In past years small has been my portion of the Bitter Cup in comparison with many others. But there is now prepairing for me I fear, a large draught thereof. May I be enabled to submit with patience and resignation to the rod and him who hath appointed it, knowing it is directed by unerring wisdom. The consolations of Religion are the only sure comforters in the day of affliction. They are not Buried in the dust, they journey not from us, nor can they be wrested from the mind by the lawless rapine of tyrants.
     Thus far I wrote but could add no more till this morning. The Doctor is just gone, but alas he gives me no hopes, as he can see no symptoms upon which he can Build. I go to day to give a respit to my sisters.
     All our dear little ones are well. Tommy looks cleverly. Patty still lives beyond any thing we could expect. Yesterday we thought her dyeing, but she revived again.
     You must write me by every opportunity. You will not expect me to look abroad for any news. I hope you will have every intelegance from others much better than can be given you by your afflicted
     
      Portia
     
    